Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney John Whetzel (reg # 73133) on 7/26/2022.

The application has been amended as follows: The after final claim amendments filed on 7/15/2022 have been entered, and the further amendment to claim 1 is noted below. 

1. (Currently amended) A multipath data transmission method, wherein the method comprises: 
receiving, by a first network device, a packet from a first host device to a second host device, and determining a value for a first connection identifier between the first network device and a second network device based on the packet, wherein each of a plurality of subflows between the first network device and the second network device shares the first connection identifier; 
encapsulating, by the first network device, the packet based on the first connection identifier; and 
sending, by the first network device, the encapsulated packet to the second network device through one of the plurality of subflows between the first network device and the second network device, 
wherein the determining the value of the first connection identifier between the first network device and [[a]] the second network device based on the packet comprises: 
obtaining a value of a second connection identifier from the packet, wherein the second connection identifier is a connection identifier between the first host device and the second host device; and 
determining the value of the first connection identifier based on the second connection identifier and a correspondence between the first connection identifier and the second connection identifier, wherein the first network device is configured to store the correspondence between the first connection identifier and the second connection identifier.

End of amendment. 

Allowable Subject Matter
Claims 1, 3-9, 11-16, 18-21 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites method of multipath data transmission between two host where the multipaths are determined between two network devices along with the method steps as recited in claim 1. 

Prior art on record Comeras teaches that end-to-end flows are upgraded to the multipath protocol flows transmission through multipath proxies in network, where both the hosts (10 and 90 in fig 1b) are not multipath protocol capable. However, reference does not specify the encapsulation of the sub-flows with connection id, or determining first connection ID based on second connection ID and correspondence information. Comeras teaches one flow to be separated in sub-flows at one proxy, and combined at the other proxy, the reference does not specify that the same connection id is shared by the subflows. 

Prior arts on record and further search on prior arts fail to teach, alone or in combination, the above features of claim 1, along with all other limitations as recited in claim 1, thus claim 1 is allowed. Independent claims 9 and 16 recite similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        7/27/2022